PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,774,899
Issue Date: 8 Jul 2014
Application No. 12/927,535
Filing or 371(c) Date: 17 Nov 2010
Attorney Docket No. None


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed October 22, 2020.  

This petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,774,899 on July 8, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on July 8, 2018, with no payment received.  Accordingly, the patent expired on July 8, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, the required maintenance fee, the petition fee, and the proper statement of unintentional delay were each received.  Requirements (1) and (2) have each been satisfied.  



The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are NOT permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

It is noted that the address listed on the petition differs from the address of record.  The application file does not indicate a change of correspondence address has been filed in this case, although the address given on the petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this patent, the change of correspondence address must be submitted.  A courtesy copy of this decision will be mailed to the address which appears on the petition.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.  Petitioner will not receive future correspondence related to this patent unless Change of Correspondence Address, Patent Form (PTO/SB/123) is submitted for the above-identified patent. For Petitioner’s convenience, a blank Change of Correspondence Address, Patent Form (PTO/SB/123), may be found at http://www.uspto.gov/web/forms/sb0123.pdf.



A blank fee address form may be found at http://www.uspto.gov/web/forms/sb0047.pdf.

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

cc:	Chris Chiodo
	12900 E. 10 Mile Road
	Warren, MI  48089



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply